Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mei Wong on May 3, 2022.

The application has been amended as follows: 

 In claim 1,
On line “cylinder is” has been changed to – cylinder is floatingly --;
on line 17, “a test rod” has been changed to – a piston rod  --; and 
On line 20, “a piston rod” has been changed to – said piston rod --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is that the prior art fails to teach or suggest a testing platform with a floating cylinder for high-pressure and high-speed reciprocating sealing experiment, comprising: a frame, a rolling guide rail affixed on said frame, a cylinder having an outer wall matched and fixed with inner walls of a left water jacket and a right water jacket and supported by said left water jacket and said right water jacket wherein said left water jacket and said right water jacket are installed on said rolling guide rail along with said cylinder is floatingly configured to move in a horizontal direction, and along with said right water jacket is connected to said frame through a horizontal tension-compression sensor, and a reading of said tension- compression sensor represents a frictional force of a sealing ring on said cylinder, the outer wall of said cylinder is provided with an oil inlet, a left water groove and a right water groove, said left water jacket has a left water inlet and a left water outlet connected to said left water groove respectively, said right water jacket has a right water inlet and a right water outlet connected to said right water groove respectively, said left water inlet is connected to a water pump, said left water outlet is connected to said right water inlet by a connecting pipe, said right water outlet is connected to a water tank, said cylinder is cylindrical as a whole and has a cavity in a middle thereof and openings on two sides thereof, a diameter of said openings is slightly greater than a diameter of a piston rod, said cylinder comprises a left end cover affixed on a left side thereof, a right end cover affixed on a right side thereof, a left seal between said left end cover and said cylinder, a right seal between said right end cover and said cylinder, said piston rod penetrates inside said cylinder horizontally and penetrates said left end cover, said left seal, said right seal and said right end cover, said sealing ring is formed by said left seal and said right seal, said piston rod has one side connected to a high-speed driving device with a motor, said high-speed driving device comprises said motor, an eccentric wheel affixed on an output shaft of said motor, a connecting member affixed on one side of said piston rod, said connecting member and a joint bearing are hinged together, said joint bearing has a left side affixed to a right side of a guiding rod, a left side of said guiding rod is a circular ring, and a rolling bearing is installed between an inner side of said circular ring and an outer side of said eccentric wheel, said motor drives said eccentric wheel, said rolling bearing, said guiding rod and said piston rod, and restricts a degree of movement of said piston rod Page 2Appl. No.: 17/284,735 First Named Inventor: Fei GUO Reply to Office action of 02/15/2022so as to realize a high-speed reciprocating linear movement of said piston rod..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861          

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861